Exhibit 10.4

 

LOGO [g451927ex10_4pg001a.jpg]

January 7, 2013

Stephen Collins

Re: Terms of Employment

Dear Stephen:

On behalf of Bazaarvoice, Inc. (the “Company”), I am pleased to write to confirm
the terms of your employment effective as of November 4, 2012 as the President
and CEO of the Company as set forth in this letter, reporting to the Company’s
Board of Directors (the “Board”). It is anticipated that you will remain in your
role as the CFO of the Company until such date that a suitable successor is
identified and appointed to that role. Subject to and effective from the date of
your acceptance, the terms of your employment with the Company will be as
follow:

1. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason.

2. Compensation. The Company will pay you a base salary at a rate of $28,333.33
per month (annualized to $340,000.00 per year) in accordance with the Company’s
standard payroll policies, including compliance with applicable withholding
requirements (“Base Salary”). In addition to your Base Salary, you will be
eligible to participate in an annual executive bonus plan adopted each fiscal
year that sets your target bonus amount to be paid upon achievement of defined
goals for the company and you. For fiscal year 2013, your targeted annual bonus
will be $272,000 at 100% achievement, representing 80% of your Base Salary. The
first and last payment by the Company to you will be adjusted, if necessary, to
reflect a commencement or termination date other than the first or last working
day of a pay period.

3. Stock Ownership.

(a) Stock Options. In addition to the equity awards granted to you prior to your
appointment as President and CEO (the “Prior Equity Awards”), in connection with
your acceptance of these roles, on November 4, 2012 the Board approved the
following stock options under the Company’s 2012 Equity Incentive Plan: (i) an
option to purchase 800,000 shares of the Company’s common stock subject to
time-based vesting as described below (the “Time-Based Option”), and (ii) an
option to purchase 100,000 shares of the Company’s common stock subject to
performance-based vesting as described below (the “Performance-Based Vesting”),
in each case at $12.60 per share, which was equal to the most recent closing
market price on the date upon which the Board approved the option grants.

(b) Time-Based Vesting. The vesting schedule with respect to the Time-Based
Option is as follows: One-fourth ( 1/4th) of the shares subject to the option
will vest on the first anniversary of your appointment as CEO on November 4,
2012 and an additional one forty-eighth (1/48th) of the total number of such
shares will vest each month thereafter, subject to your continued employment
with the Company on any such date.

 

LOGO [g451927ex10_4pg001b.jpg]



--------------------------------------------------------------------------------

Stephen Collins

January 7, 2013

Page 2 of 6

 

(c) Performance-Based Vesting. The vesting schedule with respect to the
Performance-Based Option is to be based on performance metrics for the remainder
of fiscal year 2013 that are to be agreed between you and the Board, which shall
be based on the metrics used for the Company’s annual executive bonus plan for
fiscal year 2013, with such adjustments as may be mutually agreed. The
Performance-Based Option will vest on the same schedule described above for the
Time-Based Option, subject to the satisfaction of the performance metrics.

(d) Stock Option Agreements. Each of these stock options will be granted
pursuant to Stock Option Agreements to be entered into between you and the
Company.

(e) Vesting Acceleration. In the event of a Change of Control (as defined in
Exhibit A attached hereto), fifty percent (50%) of the total number of shares
subject to the Time-Based Option and the Performance-Based Option shall
immediately vest and become exercisable, and in the event of your Termination
Upon Change of Control (as defined in Exhibit A attached hereto), one hundred
percent (100%) of the total number of shares subject to the Time-Based Option
and the Performance-Based Option shall be deemed vested and exercisable.

4. Severance Benefits. In the event that your employment with the Company is
terminated, you will be entitled to receive certain severance benefits. The
Company’s severance obligations, and the terms and conditions of such severance
obligations are set forth in Exhibit A, which is incorporated into this letter
agreement and attached hereto.

5. Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time.

6. Prior Employment Relationships; Conflicting Obligations. If you have not
already done so, we request that you disclose to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company’s understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

6. Employee Proprietary Information Agreement. You acknowledge and agree that
you have completed and signed the Company’s standard form of Employee
Proprietary Information Agreement (the “EPIA”) and that such EPIA remains in
effect.

7. General. This letter agreement and the Stock Option Agreements covering the
shares described in paragraph 3, when signed by you, the EPIA and the agreements
evidencing the Prior Equity Awards, collectively, set forth the terms of your
employment with the Company and supersede any and all prior representations and
agreements, whether written or oral, including the offer letter you entered into
with the Company dated August 13, 2010. In the event of a conflict between the
terms and provisions of this letter agreement, on the one hand, and the EPIA,
the Stock Option Agreements or the agreements evidencing the Prior Equity
Awards, on the other hand, the terms and provisions of the EPIA, the Stock
Option Agreements and such agreements evidencing the Prior Equity Awards will
control. Any amendment of this letter agreement or any waiver of a right under
this letter agreement must be in a writing signed by you



--------------------------------------------------------------------------------

Stephen Collins

January 7, 2013

Page 3 of 6

 

and the Chairman of the Board or the Chairman of the Compensation Committee of
the Board. The headings used in this letter agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
THIS LETTER AGREEMENT WILL BE GOVERNED BY TEXAS LAW WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAW PRINCIPLES. EACH PARTY HERETO CONSENTS AND SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS IN AND FOR THE COUNTY
OF TRAVIS AND THE COURTS OF THE UNITED STATES LOCATED IN THE WESTERN DISTRICT OF
TEXAS FOR THE ADJUDICATION OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
OTHERWISE RELATING TO THIS LETTER AGREEMENT. This letter agreement may be
executed in any number of counterparts and by facsimile, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

If the foregoing terms are agreeable, please indicate your acceptance by signing
this letter agreement in the space provided below and returning it to me not
later than December 17, 2012.

 

Sincerely, BAZAARVOICE, INC. By:  

/s/ Edward Keller

  Edward Keller,   Chairman of the Compensation Committee

Agreed and Accepted:

 

Signature:  

/s/ Stephen Collins

Date:  

1/16/13



--------------------------------------------------------------------------------

Stephen Collins

January 7, 2013

Page 4 of 6

 

EXHIBIT A

1. Severance.

(a) As set forth in the accompanying letter agreement, you and the Company shall
be entitled to terminate your employment with the Company at any time, for any
or no reason. Upon your termination of employment, you shall be entitled to the
following:

(i) if the Company terminates your employment for Cause, if you resign without
Good Reason, or if your employment is terminated due to death or Disability, you
shall be entitled to (A) your Base Salary through the date of termination;
(B) reimbursement of all expenses, including travel, for which you are entitled
to be reimbursed pursuant to the Company’s current expense reimbursement policy,
but for which you have not yet been reimbursed; and (C) no other severance or
benefits of any kind, except as set forth below or as otherwise required by law
or pursuant to any written Company plans or policies, as then in effect;

(ii) [intentionally omitted]; and

(iii) in the event of a Termination Upon Change of Control, then, in addition to
the benefits described in Section 1(a)(i) above, subject to the limitations of
Section 1(b) and Section 2 of this Exhibit A, you shall be entitled to receive
severance payments in an aggregate amount equal to twelve (12) months of your
then-current Base Salary, to be paid in twelve (12) equal monthly installments
beginning on the Company’s first regular payroll date following the effective
date of the release described in Section 1(c) below (except as otherwise
provided in paragraph 1(c)), in accordance with the Company’s regular payroll
practices, and shall be less applicable withholding.

(b) Conditions Precedent. Any severance payments contemplated by
Section 1(a)(ii) above are conditional on your: (i) continuing to comply with
the terms of the accompanying letter agreement and the EPIA; and (ii) complying
with the release requirements of Section 1(c) below. Notwithstanding the
foregoing, this Section 1(b) shall not limit your ability to obtain expense
reimbursements pursuant to the Company’s current expense reimbursement policy or
benefits otherwise required by law or in accordance with written Company plans
or policies, as then in effect.

(c) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 1(a)(ii) or Section 1(a)(iii) of this Exhibit A will be
subject to your signing and not revoking a separation agreement including a
general release of claims relating to your employment and/or the accompanying
letter agreement and this Exhibit A against the Company or its successor, its
subsidiaries and their respective directors, officers and stockholders and
affirmation of obligations hereunder and under the EPIA in a form reasonably
satisfactory to the Company or its successor (the “Release”) and provided that
such Release becomes effective and irrevocable no later than sixty (60) days
following the termination date (such deadline, the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline, you
will forfeit any rights to severance or benefits under this letter. In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable. Notwithstanding anything to the contrary in
this Agreement, in the event that your termination occurs at a time during the
calendar year where it would be possible for the Release to become effective in
the calendar year following the calendar year in which your termination occurs,
any severance that would be considered Deferred Payments (as defined in
Section 3 of this Exhibit A) will be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, (1) the Release Deadline, (ii) such time as required by
the payment schedule applicable to each severance benefit, or (iii) such time as
required by Section 3 of this Exhibit A.



--------------------------------------------------------------------------------

Stephen Collins

January 7, 2013

Page 5 of 6

 

2. Definitions. The following terms shall have the meaning ascribed to each such
term:

(a) “Termination Upon Change of Control” means any termination of your
employment by the Company without Cause or as a result of your resignation with
Good Reason during the period commencing on or after the date that the Company
has signed a definitive agreement or that the Company’s board of directors has
endorsed a tender offer for the Company’s stock that in either case when
consummated would result in a Change of Control (even though consummation is
subject to approval or requisite tender by the Company’s stockholders and other
conditions and contingencies) and ending at the earlier of the date on which
such definitive agreement or tender offer has been terminated without a Change
of Control or on the date which is twelve (12) months following the consummation
of any transaction or series of transactions that results in a Change of
Control.

(b) “Cause” means (i) your willful and continued failure to perform
substantially your duties with the Company (other than any such failure
resulting from your Disability), (ii) any act of personal dishonesty, fraud or
misrepresentation taken by you which was intended to result in substantial gain
or personal enrichment for you at the expense of the Company, (iii) the willful
engaging by you in illegal conduct or gross misconduct which is or is reasonably
likely to be injurious to the Company; (iv) your conviction of, or plea of nolo
contendere or guilty to, a felony under the laws of the United States or any
State; (v) your breach of the terms of your agreement(s) with the Company
relating to proprietary information and inventions assignment, including your
EPIA; or (vi) your material breach of the terms of this letter. For purposes of
this letter, clauses (i), (v) and (vi) shall constitute “Cause” only after you
have received from the Board written notice describing the circumstances of such
breach or failure in reasonable detail and have been given a reasonable cure
period of not less than thirty (30) days.

(c) “Change of Control” means (a) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company’s then-outstanding securities; (b) the
Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) the dissolution or liquidation of the Company, unless after
such liquidation or dissolution all or substantially all of the assets of the
Company are held in an entity at least fifty (50%) percent of the combined
voting power of the voting securities of which is held by persons who held the
voting securities of the Company immediately prior to such liquidation or
dissolution; or (e) any transaction or series of related transactions that has
the substantial effect of any one or more of the foregoing.

(d) “Disability” means that you, at the time notice is given, have been unable
to substantially perform your duties under the accompanying letter agreement for
not less than one-hundred and twenty (120) work days within a twelve
(12) consecutive month period as a result of your incapacity due to a physical
or mental condition and, if reasonable accommodation is required by law, after
any reasonable accommodation.

(e) “Good Reason” refers to the existence or occurrence of the following,
provided in each case that your resignation occurs within thirty (30) days after
the original occurrence of such event: (i) a change in your position with the
Company or a successor entity that materially reduces your position, title,
duties and responsibilities or the level



--------------------------------------------------------------------------------

Stephen Collins

January 7, 2013

Page 6 of 6

 

of management to which you report; (ii) a material reduction in your total
compensation and benefits package (including base salary, fringe benefits and
target bonus under any corporate-performance based bonus or incentive programs
as established from time to time) (provided, that, for the avoidance of doubt,
the Time-Based Option and the Performance-Based Option shall not be deemed
compensation or benefits for purposes of this definition); or (iii) a relocation
of your place of employment by more than fifty (50) miles from the Company’s
current offices in Austin, Texas; provided, however, an event described in
clauses (i), (ii) or (iii) of this paragraph shall give rise to Good Reason if
and only if such change, reduction or relocation is effected without your
consent.

3. Section 409A. The Company intends that all severance payments made under this
letter comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and any guidance promulgated
thereunder (“Section 409A”) so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. If, at the time of your termination of
employment, you are a “specified employee” within the meaning of Section 409A
and the severance benefits payable under this letter, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation under Section 409A (together, the “Deferred Payments”),
payment of such Deferred Payments will be delayed to the extent necessary to
avoid the imposition of the additional tax imposed under Section 409A, which
generally means that you will receive payment on the first payroll date that
occurs on or after the date that is six (6) months and one (1) day following
your termination of employment. You and the Company agree to work together in
good faith to consider amendments to this letter and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A. In no event will the Company reimburse you for any taxes that may
be imposed on you as a result of Section 409A.

4. Notices. All notices, requests, and other communications hereunder must be in
writing and will be deemed to have been duly given only if (i) delivered
personally or by overnight courier, (ii) delivered by facsimile transmission
with delivery confirmation, or (iii) mailed (postage prepaid by certified or
registered mail, return receipt requested) (effective three business days
following mailing) to you at the address set forth on the first page hereof or
to the Company at the Company’s then-current principal executive office. An
electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this letter if sent with return receipt requested to the
electronic mail address specified by the receiving party. Electronic Notice
shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party. Any party receiving
Electronic Notice may request and shall be entitled to receive the notice on
paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be sent to
the requesting party within five (5) days after receipt of the written request
for Nonelectronic Notice. Any party from time to time may change its address,
facsimile number, electronic mail address, or other information for the purpose
of notices to that party by giving written notice specifying such change to the
other party hereto.